Citation Nr: 0604080	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  03-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand. 

2.  Entitlement to service connection for arthritis of the 
left ankle. 

3.  Entitlement to an increased rating for pilonidal cyst, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from November 1976 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  A videoconference hearing before the 
undersigned was held in August 2004.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.


REMAND

During a personal hearing held before the undersigned in 
August 2004, the veteran testified, at pages 7 and 8, that he 
had received treatment for his pilonidal cyst at the Togus VA 
medical facility within the prior month.  Pages 8 and 9 of 
the August 2004 hearing transcript reflect that the veteran 
reported that he had received treatment at the VA medical 
facility in Togus, Maine, for his left hand and left ankle 
within the last month.  These recent VA treatment records 
have not been associated with the record on appeal.

An April 2003 statement from Christine Potterjones, M.D., a 
private physician, reflects that she was providing the 
veteran care with respect to his pilonidal cyst and would 
continue to monitor the cyst.  Records from Dr. Potterjones 
from April 2003 to the present have not been associated with 
the record on appeal.  Dr. Potterjones notes that the veteran 
seemed to have a separation laceration in the pilonidal cyst 
area.  The report of a July 2002 VA examination, the most 
recent examination of record, reflects that there was no 
evidence of drainage or bleeding in the pilonidal cyst area. 

Finally, the Board notes that points out that during the 
pendency of the veteran's appeal, the diagnostic criteria for 
evaluating skin disorders were revised, effective August 30, 
2002.  An examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the VA medical facility in 
Togus, Maine, and request copies of all 
record relating to treatment of the 
veteran for arthritis of the left hand 
and arthritis of the left ankle and 
pilonidal cyst from April 2003 to the 
present.

2.  After obtaining any necessary 
authorization, contact Dr. Christine 
Potterjones and request copies of all 
records relating to treatment of the 
veteran for arthritis of the left hand 
and left ankle and pilonidal cyst from 
April 2003 to the present.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected pilonidal 
cyst.  The claims files must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
symptoms and treatment relating to the 
veteran's service-connected pilonidal 
cyst.

4.  Thereafter, the issues on appeal 
should be readjudicated.  

In evaluating the veteran's service-
connected pilonidal cyst, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

